1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ROBERT AL LAMMERS,                        Case No. CV 18-9433-SJO (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14    SANDRA HUTCHINS,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Granting Motion; Dismissing Petitioner Without
19   Prejudice; And Denying A Certificate Of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: March 5, 2019.                 __________________________________
                                          S. JAMES OTERO
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
